Title: To James Madison from Perrin Willis, 30 May 1816
From: Willis, Perrin
To: Madison, James


        
          Dear Sir
          Washington May 30th. 1816
        
        It is with the utmost diffidence that I again appeal to your generosity for an office under the government and could only be urged to the act by the most pressing necessity.
        I have discovered by experience, the unpleasant fact that my present avocation is not to be conducted but with an adequate capital. And not possessing that requisite I shall very soon be compel’d to discontinue it; When I will be left without the means of a support. It is Sir under these circumstances that I venture to solicit of you the appointment of navy agent at New York, provided that Doctr. Bullus accepts the consulate at Hamburg which I also appyed for. But should he not think proper to resign his present office I beg leave to renew my application for the Consulate at Hamburg. Whatever station my government may think proper to place me in I do assure you every exertion shall be used faithfully to discharge the duties assigned me. I have the honor to be Sir with high cond. Your Most Obt: Servt:
        
          Perrin Willis
        
      